DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10842124. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application.  Both claim sets address an animal containment enrichment comprising one or more sheets intended to be scratched and torn by an animal to remove and separate sections of the sheet.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear where the “at least 500 sections” are located in the sheet.  Are the sections stacked to create a sheet thickness of 500 stacked sheets, or are the sheets connected in a roll.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 6-15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2011/0308363 to Kien et al.
Regarding Claim 1, Kien teaches an animal containment enrichment composition, comprising one or more sheets (Kien Fig. 12 and 13 #902), wherein at least one of the one or more sheets comprises an array of scores (Kien Fig. 12 and 13 #132, 134, 132a, 132b) defining a flat array of sections of the sheet.
Regarding Claim 2, Kien teaches wherein the array of scores is configured for an animal to remove and separate the sections in the array of sections from the sheet (Kien teaches perforations #132 and #134, this is how it is “configured” to be removed).
Regarding Claim 3, Kien teaches wherein the array of scores are full length scores and partial length scores (Fig. 13 #132 full length and # 132b partial).
Regarding Claim 4, Kien teaches wherein a plurality of sections when separated are suitable as bedding for an animal or animals (Kien is “suitable” since it teaches paper towels 
Regarding Claim 5, Kien teaches wherein the sections are repeated in a sheet (Kien Fig. 12 and 13).
Regarding Claims 7 and 8, Kien teaches wherein the sections are geometric shapes (Kien Fig. 4 #206 creates rectangles).
Regarding Claim 9, Kien teaches wherein the geometric shapes are hexagons (Kien Fig. 12 teaches a six sided sheet #122a, 122b, 134 left (top and bottom) and 134 right (top and bottom)).
Regarding Claim 10, Kien teaches wherein the shape of the sections in the array are the same in the sheet (Kien Fig. 4 makes all rectangles).
Regarding Claim 11, Kien teaches wherein the shape of two or more of the sections in an array are different in the sheet (Kien Fig. 13 two different shapes created by #132b).
Regarding Claim 12, Kien teaches wherein the partial length scores provide links between adjacent sections of a sheet (Kien Fig. 13 #132b links to #132 top and bottom).
Regarding Claim 13, Kien teaches wherein the links are configured to be torn by an animal (Kien the links are perforations designed and intended to rip and satisfy “configured” to be torn by animal).
Regarding Claim 14, Kien teaches wherein the links are located at corners of adjacent sections and/or at sides of adjacent sections (Kien Fig. 12 and 13 #132 ends in corner with #136).
Regarding Claim 15, Kien teaches wherein the sheet is a paper sheet (Kien paragraph [0002], [0010]).
Regarding Claim 17, Kien teaches comprising two or more sheets and the sheets are connected (Kien Fig. 12 and 13, Kien teaches a roll of paper towels or toilet paper).

Regarding Claim 19, Kien teaches the sheet comprises one or more solid panels within the array of sections (Kien Fig. 4 the area created between perforations made by #206 is solid and satisfies the broad nature of the claim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0308363 to Kien et al.
Regarding Claim 16, Kien teaches the sheet weighs in the claimed range of about 0.5 grams to about 100 grams (Kien paragraphs [0104], [105], [106]), but is silent on the explicit claimed range. However, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kien at the time of the invention through routine tests and experimentation to optimize absorbency since the modification is merely an engineering design choice and the applicant does not provide criticality in the specification for the claimed range (applicant’s 
Regarding Claim 6, Kien is silent on explicitly teaching there are at least 500 sections in a sheet.  However, Kien teaches paper towels and toilet paper which are known to come in rolls of sheets.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kien at the time of the invention for commercial applications and high usage applications.  The modification is merely an obvious engineering design choice involving the duplication of a known element for a multiple effect and does not present a patentably distinct limitation over the prior art of record [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Squirrel Board, 10 pages, [retrieved from the internet 28 July 2020 [https ://thesquirrelboard.com/forums/showthread.php?7574-Best-Nest-Box-Material&s=8d0a5646a52796b9c2d30a4f5bd80170] pages from 2006 to 2007 in view of U.S. Patent Pub. No. 2011/0308363 to Kien et al.
Regarding Claim 20, The Squirrel Board (TSB) teaches a cage base comprising an animal containment enrichment composition.  TSB teaches the general knowledge of one of ordinary skill in the art that paper towels are used in next boxes (nest box satisfies the limitation of cage; alternatively, base is claimed cage isn’t positively claimed).  TSB is silent on explicitly teaching the composition of animal containment enrichment of claim 1.  However, Kien teaches the composition of claim 1 (Kien Figs. 4, 12, 13 #902).  It would have been obvious to one of ordinary skill in the art to modify the teachings of TSB with the sheets of Kien at the time of the invention for the decorative features taught by Kien.  The modification is merely the simple substitution of one known paper towel sheet for another to obtain predictable results and/or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art references are a teaching of general knowledge in the art of perforated, stacked, and/or rolls of sheet material along with applications of paper enrichment in animal applications:
U.S. Patent No. 9,398,757; U.S. Patent Pub. No. 2015/0013615; U.S. Patent Pub. No. 2014/0238306; U.S. Patent No. 5,667,871; U.S. Patent No. 5,789,050; U.S. Patent No. 8,443,725; U.S. Patent Pub. No. 2014/0194268; U.S. Patent Pub. No. 2017/0267018; U.S. Patent No. 5,992,637; U.S. Patent No. 5,419,731; U.S. Patent No. 10,081,456; U.S. Patent No. 3,626,899.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



19 January 2022